          Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 1 of 8 PageID #:1
                                                                               HEGEIVED I'IF
                               uNrrED srArES DrsrRrcr         couRr            esEP     1   I 20lg
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIYISION                             THOMAS G' BRUIqU-
                                                                             CLERK, U.S. DISTRICT COURT


Darryl Bernard Allen   Sr.


                                                      1:19-cv{8557
vs.
                                                     Judge Sharon Johnson Coleman
                                                     Magishate Judge Young B. Kim
                                                     PC5

DesPlaines Development Lirnited Partnership / Harrah's Joliet Casino Hotel
Timothy Cheskie
Matt Pruneau
Zachary Hoskins
Joliet Police Department
Adam Rosatres
Nicholas Giordano
John Perri
Josh Sawyer
Office of the Will County State's Attorney
James Glasgow
Mark J. Fleszewski




CHECK ONE ONLY:

                COMPLAINT UNDER THE CIVIL RIGHTS ACT, TITLE 42 SECTION T983
                U.S. Code (state, county, or municipal defendants)

                COMPLAINT UNDER THE CONSTITUTION (o,BMNSno ACTION), TITLE
                28 SECTION 1331 IJ.S. Code (federal defendants)

                OTHER (cite statute, if known)

           i.


BEFORT ITTUWE OUT THIS COMPLATNT, PLEASE REFER TO *INSTRUCTIONS FOR
FI L I N G. " T- O L LO W TH E S E IN S TRA CruON.S CARE FU LLY,
        Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 2 of 8 PageID #:1


I.   Plaintiff(s):

     A. Name:                             Darryl Bernard Allen    Sr.


     B. List all aliases:                 NIA

     C. Prisoner Identification Number:   20 1 8-   t973

     D. Place of present confinement:     $/ill County Adult Detention Facility
          rl



     E. Address:                          95 S. Chicago St., Joliet, IL 60436

          lil



II. Defendant(s):

     A. Defendant:                        DesPlaines Development Limited Partnership      /

         Title:                           Harrah's Joliet Casino Hotel

         Place of Employment:             151   N. Joliet St., Joliet, IL 60432

     B. Defendant:                        Timothy Cheskie
          i
         Title:                           Shift Security Manager

         Place of Employment:             Harah's Joliet Casino Hotel

     C. Defendant:                        Matt Pruneau

         tile:                            Security Supervisor

         Place of Employment:             Harrah's Joliet Casino Hotel

     I). Defendant:                       Matt Pruneau

         Title:                           Security Guard

         Place of Employment:             Harrah's Joliet Casino Hotel

     E. Defendant:                        Joliet Police Department

         i'itle:                          Joliet Police Department

         Plu*. of Employment:             150 W. Washington St., Joliet,    lL    60432
 IJ
            Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 3 of 8 PageID #:1


       F.   Defendant:                                   Adam Rosales #128

            Title:                                       Police Officer
                 !




            Place of        Employment:                  Joliet Police Department

       G.   Defendant:                                   Nicholas Giordano    #2ll
             ;




            Title:                                       Police Officer
                 i


            P1ace      of   Employment:                  Joliet Police Department

       H.   Defendant:                                   John Perri #327

            Itle:                                        Police Officer

            Place of        Employment:                  Joliet Police Department

       I. Defendant:                                     Josh Sawy er #120

            fitle:                                       Police Officer

            Place of        Employment:                  Joliet Police Department
                 {


       J.   Defendant:                                   Will County   State's Attomey's    Office

            Title:                                       Will County   State's Attorney's   Office

            Flace of        Employment:                  57 N. Ottawa St., Joliet,   IL 6Q432
       K.   f)efendant:                                  James Glasgow

            Title:                                       Will County   State's Attorney

            Place of        Employment:                  Will County   State's Attorney's   Office

       L.   Eefendant:                                   Mark J. Fleszewski

            Title:                                       Assistant Will County State's Attorney

            Place of        Employment:                  Will County   State's Attorney's   Office

            :i

ilI.                 List ALL Lawsuits you (and your co-plaintiffs, if any) have filed in any state or
            i        f*d*ral court in the United States

                     No other lawsuits have been filed
     Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 4 of 8 PageID #:1


IV.Statbment of Claim:

  State'here as briefly as possible the facts of your ease. Describe how each defendant is
  involved, including names, dates, and places. Do not give any legal arguments or cite any
  cases or statutes. If you intend to allege a number of relateO ttaimr, n,r*b.r and
                                                                                     set forth each
  claim in a separate paragraph. (Use as much space as you need. Attach extra sheets if
  necebsary.)

  On March24't',2018, as I approached the entrance to the Harrah's Casino, I observed a man and
  a woman standing     outside. I said to the woman "honey, did you have any luck tonight?,,. The
  man standing near her (David Lekousis) said to me "Hey nigger, that's my wife youi talking
  to!". He then reached in his waist or back pocket like he haAL weapon so I pullla u knife out of
  my pbcket that I carry for protection, because I walked to the Casinb from my apartment, as I
  |1d {one several times in the last couple years. As soon as the woman (Gemma Cook) saw that
  I had a knife, she panicked and ran back inside the Casino. At that poini, I tried to disiance
  myself from the siluation before someone got hurt, so I ran. Lekousis chased me screaming
  racist statements like a mad man. We had ran almost through the parking garage before he
  stopped chasing me and turned around and went back the way he had come.
              1.
               ;


 When I had exited the parking garage, I looked to my left on Jefferson Street and saw
                                                                                         Lekousis
 and one of the security guards standing on the corner. That's when I threw my knife on the
 grouhd. The security guards arrived and without asking me anything, informlO ** to turn
 around so I could be handcuffed which I complied. At this point Lekousis had caught up to us.
 He stood directly in front of me for a few seconds and then hit me in the head very [ard
 knoiking me to the ground. After he hit me, then one of the guards pushed him away from me,
 but they allowed him not to be restrained. If he wanted to, he could have attacked rne again.
 Employees of the Harrah's Casino didn't seem to concerned. Even though there was an
 amb{rlance on the scene that was called for Gemma Cook, who had a ,*iy small scratch on her
 collahbone, the Casino could have had them take a look at anelderly Veteran, laying on the
 grouhd with a head and back injury, in which they had no idea how serious it could have
                                                                                           been.
 Once again I was the wrong color, in the wrong place.
           1




 I *.u: literally left laying on the ground like trash in handcuffs until the Joliet Police Department
 arrivbd. I was actually glad when the police first arrived. At least I was still alive. That hope
 was $hort lived, because when the police took me into their custody, I was still forced to stay on
 the Eound handcuffed but they sat me up. Shortly after that, one of the officers kicked me in
 the hbad so hard, I thought my spin. *u, broken. After just getting through most of the first
    .    I,
 painJ a worse pain than the first hit to my head from Lekousis. I've never felt so humiliated
                                                                                                   in
 my ltfe. I'm not naive I know this kind of racist behavior still exists, but to experience it up
             personal was very heart wrenching. All I could do was lie their and pray that they
 :1o.1-e,11d
 didnt kill me. I wouldn't wish this on my worst enemy.
      t
      .:




     i



     il

     t
     rj
     'l
   Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 5 of 8 PageID #:1

                 I

A. Timothy Cheskie is one of       the Harrah's Casino security Guards that held me while I was in
       handcuffs when atleged victim David Lekousis attacked me by hitting me in the face and
       knocking me to the ground causing me great bodily harm. They allowed this man to get
       within arms reach of me, even though he chased me and was screaming racist *o***irt,
       and profanity at me. It was obvious that Lekousis wanted to hurt **, in which he did so
       when security handcuffed me. Even after the attack, he was still allowed to roam around the
       scene. Lekousis never been charged or arrested because he's a witness in this case for the
       state and in my opinion because he's a white man and I am black.
             ..,




B. Matt Pruneau stood to my left. By the time Lekousis came up and stood directly in front
   of me and Matt. Lekousis hesitated to wait for the cuffs to be put on me. Matt had a
   chance to cut David off before he punched me but instead, he did nothing until after
   Iiekousis punched me. The Casino camera caught all of this as you will-see. They called an
   drnbulance for the white woman that had a tiny scratch, but even though I could have
   strffered a severe head injury from this punch ihey would not even ask the medics to take a
   lbok at me. They just left me on the ground like apiece of garbage.
            :-t




C. Zachary Hoskins also held me while David Lekousis was allowed to bust me in the head.
   These were all white men holding a black man. At this particular time they only had
   ififormation from the whit* p*opG as to what happened and they took for granted that
   everything Lekousis and Cook told them was the truth. Shortly after this alleged crime took
   p1ace, the DesPlaines Development Limited Partnership / Harrah's Casino and Hotel
                                                                                           sent me
   a letter saying I can not come on their property. This      is still pending and they have
   aiready jumped to the conclusion that i um guitty. This"u**
                                                            is a very iacist assumption.

D. The fotlowing officers had responded from the Joliet Police Department, Adam Rosales
   {128, Nicholas Giorda no #LilrJohn Perri #327,and Josh Sarvyer #120. One of those
   ciffrcers kicked me very hard in the head while I was sitting on the ground handcuffed. At
   this point, It's not cleai which officer committed this crime against me, but there is a witness
   tb this crime. If the officers were wearing their body cams, this evidence would also reveal
   ,       :T.

   his identity. These officers also failed in their duty to arrest David Lekousis for hitting me
   ih the head while I was handcuffed by Harah's Security. All of these people that **rJ o,
   the scene of this crime knew I had suffered injuries as I was lying on the ground in a lot of
   6!ain. Not a one of them had the heart to do the right thing. They all just ignored me like I
   *as a piece of trash or just another nigger as I was called-all niglt long.
       i



E. James Glasgow: Even though I sent a citizens complaint to Mr. Glasgow's office, detailing
   everything pertaining to how I was treated, I never got a response. He-also had the chance
   tb investigate my complaint. I voted for this man with most of the African American
   iommunity and we deserve to know why all these white people are being allowed to
   ri,iciously attack a black man while in handcuffs, who happens to be an honorably
   discharged veteran of the United States Marine Corps and no ones being held aclountable
   for this!!
   t(
   f
   .

   i
   i
  Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 6 of 8 PageID #:1


tr'. Assistant States Attorney Mark J. Fleszewski failed in his duties to protec t a citizen by not
     investigating or charging David Lekousis or the officer who kicked me in the head foi these
     hate crimes that were committed against me even though he had conclusive evidence on the
     Casinos surveillance camera that shows Lekousis hitting me in the head. The three security
     guards also wrote in their statements that Lekousis hit me in the head when they handcuffed
     me. Lekousis himself during his interview with the Joliet Police Department admitted that
     he hit me but he wasn't the one who kicked me. Lekousis by the way is the States only
     witness in the alleged crime at bar. Mark J. Fleszewski also in open courto in courtroom
     #407, Judge Carmen Goodman's courtroom, mads a very prejudicial statement against me
     causing condemnation against me from the public. He told the Judge that my crime was on
     one of the D.V.D's that are in evidence. I have never been tried or convicted of any alleged
     crime on those disc's. Potential Jurors could have heard that extra Judicial Statemint.
   a
      I
      Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 7 of 8 PageID #:1


V. Relief

  State briefly exactly what you want the court to do for     you. Make no legal arguments. Cite no
  cases or statutes.

  $200 a day for compensatory damages for each day incarcerated for this matter. $200,00.00
  Punitive damages for each individual. $1,500,000.00 from the Casino Owner. $2,000,000.00
  from the Joliet Police Department.


YI.         The plaintiff demands that the case be tried by   a   jury. x      yes            No


                                                          CERTIFICATION

                                       By signing this complaint, I certify that the facts stated in this
                                       complaint are true to the best of my knowledge, information
                                       and belief. I understand that if this certification is not correct,
                                       I may be subject to sanctions by the court

                                       signedt,ti,   llrL          dayof S*rrf,                 ,ro   tq
                                                     +-\_
                         Case: 1:19-cv-06557 Document #: 1 Filed: 09/19/19 Page 8 of 8 PageID #:1


                                                           :5
                                                           o.
                                                     L_)
                                                           d
                                                                                                                   +1
                                                                                                                   ql
                                                                                                                    c*l
                                                                                                                    :lrrt
                                                      t-

                                                           (_


                                                     4.-s-j
                                                            ,tJ




                                                                 .C
                                                                 I
                                                                             tC
                                                                                 L
                                                                                        .-I-
                                                                                        !
                                                                                        O
                                                                                          1




                                                                                        -, \, I
                                                                                                                   _1 l
                                                                                                                        sl
                                                                                 \-/
                                                           -€
                                                                     6.
                                                                             __o
                                                                                 -r
                                                                                        C q,
                                                                     C           (.--
                                                                     o           6
                                                                     e--
                                                                     u^)
                                                                     qJ      a   al         -,

                                                                                                 ,3
                                                                     L.
                                                                     (_
                                                                      O      q                       O
                                                                                                     -=-
                                                                                                                          Etr
                                                                                                                          EV
                                                                                                                         o*

                                                     L-i                     ff
                                                                                             ,'
                                                                                             ^-
                                                                                                                         Ed
                                                                                                                         ocr)
                                                                                                                          CC
                                                                                                                          oa
                                                                                                                          ao
                                                                                                                          tr>
                                                                         LG
                                                                         r)
                                                                                             ,|-\
                                                                                                     ;
                                                                                                      fldJ
                                                                                                                        h
                                                                                                                          Es
                                                                                                                          iEr
                                                                                                                        Lntr
                                                                                                                        EHf;
                                                                         C                            J                 5 eE,*
                                                                                                                           g $L)
                                                                                                                        ;4Eo-
                                                                                                 j
                                                                                                           \
                                                                                             U                 I




                                                                                                                            '-:-
                                                                                                                            :r---:9
                                                                                                                                          tl
                                                                                                                               :_:_?
                                                                                                                               -4-r:
s) -r-.
F !-.
rt                 -9
                   Te
                                                                                                                                --r:--:g
                                                                                                                                :-,:d
                                                                                                                                 -4:           -rr

_.\-t                                                                                                                            -'-':--A
  I \)ft           :\-
                                                                                                                                 -::.<'-
                                                                                                                                  :r-r:_             6)
              u)   O                                                                                                                   7:
                                                                                                                                       -':,--.-O

=fi
q-t g\=                                 tr=E
                                        ffi68                                                        -1            ll
  UTqsr
 _-C                                    ts:-dH
                                        lB!-                l-   $-


              (J
-iilq
                                        #      '\'          Lt'r..
                                        fg{ {r}
                                        EE-{ p,             r'u)
                                                il6
                                        ffi :\
                                            i'' Eg
                                        kj      B;
rcTrJ                                    flE    -E
                                                                     u

   j^-J rJ
        5rs
 --->   O


              tn
 d-#                                                                                                     -fl
